Investor/Analyst Day Orange County, California August 12, 2010 Keith Guericke President & CEO Essex Skyline at MacArthur Place Pool Deck 3 Forward Looking Statement SAFE HARBOR STATEMENT UNDER THE PRIVATE LITIGATION REFORM ACT OF 1995: This presentation by Essex Property Trust, Inc. (the “Company”) includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Such forward-looking statements include statements regarding 2010 and 2011 financial guidance, future trends in our market locations, our future operations and financial strategy, anticipated yields on development, anticipated yields on redevelopment and resource management initiatives, housing supply forecasts in our markets, job growth in our markets, average vacancy in our markets, rent growth in our markets, median household income forecasts and growth in our markets, acquisitions and redevelopment forecasts for 2010 and future capital needs, refinancing activity and capital availability.The Company's actual results may differ materially from those projected in such forward-looking statements. Factors that might cause such a difference include, but are not limited to, changes in market demand for rental units and the impact of competition and competitive pricing, changes in economic conditions, unexpected delays in the development and stabilization of development and redevelopment projects, unexpected difficulties in leasing of development and redevelopment projects, total costs of renovation and development investments exceeding our projections and other risks detailed in the Company's filings with the Securities and Exchange Commission (SEC).All forward-looking statements are made as of today, and the Company assumes no obligation to update this information.For more details relating to risk and uncertainties that could cause actual results to differ materially from those anticipated in our forward-looking statements, and risks to our business in general, please refer to our SEC filings, including our most recent report on Form 10-K for the year ended December 31, 2009. 4 Essex Market Strategy Keith Guericke Current Operating Environment & Forecast Michael Schall Acquisitions Craig Zimmerman Development John Eudy Redevelopment & Resource Management John Burkart Financial Overview Michael Dance Orange County Market Update Erik Alexander Agenda 5 Why Western Coastal Markets? •Requirements for long term success –Stable occupancy –Low affordability –Growing and diverse economy –Limited Housing supply •Coastal Region Characteristics –Permanent constraints on new supply –Job growth expectations drive income growth –High cost of home ownership –Higher quality of life 6 Income Growth Household Growth Population Growth Job Growth Housing Supply Single Family Affordability Ranking of 27 submarkets to determine allocation of investment capital Economic Research Model 7 Essex Properties Development Communities Units: 8,857 Percentage of Portfolio: 32% Average Rent: $1,430 Occupancy: 97.5% Northern California 8 Essex Properties Units: 13,082 Percentage of Portfolio: 47% Average Rent: $1,337 Occupancy: 97.1% Southern California 9 Essex Properties Development Communities Units: 6,053 Percentage of Portfolio: 22% Average Rent: $998 Occupancy: 97.3% Seattle Metro Area 10 Limited Supply in Our Markets (Multifamily and Single Family supply as a % of total housing stock) 11 Essex Markets Major U.S. Metros High Home Prices In Our Markets 12 Essex Markets: Job Growth vs. Vacancy 13 Essex Markets:Rent Growth vs. Job Growth Michael Schall Chief Operating Officer Essex Skyline at MacArthur Place Fire Pit 15 The Big Picture - Demand Considerations •Echo Boomers (60 million strong) are coming (but need jobs) •Declining homeownership rates (back to 65%) •Increased longevity contributes to housing demand •Lower rents stimulate demand (roommates often uncouple) •Quality of life factors favor the West Coast •Jobs supported by tech industries Venture Capital investment 16 Source: PriceWaterhouseCoopers Venture Capital Spending Second Quarter 2010 17 The Big Picture - Housing Supply Considerations •Supply of housing (single family & multifamily) at 30-year lows •Expensive single family homes •Fewer developers and reluctant banks restrict development •Home mortgages now require proven income and down payments 18 Q2 2010 compared to Q2 2009 Revenues Expenses NOI Southern California -2.4% 0.3% -3.7% Northern California -5.3% 0.3% -8.0% Seattle Metro -9.1% -2.7% -12.6% Same-property average -4.4% -0.2% -6.5% • Market Rents Increased 4.3% from December 2009 • Positive ancillary indicators •Delinquency down 30% •Turnover declined •Concessions down 50+ percent Second Quarter Performance 19 Why Didn’t Operating Results Improve Quicker? 20 Southern California Cumulative Reported Quarterly Rent Growth 21 Northern California Cumulative Reported Quarterly Rent Growth 22 Seattle Metro Area Cumulative Reported Quarterly Rent Growth 23 San Jose Average Rents as a % of Median Household Income 24 San Jose Residential Supply 25 San Jose Total Housing Supply as a % of Stock 26 Seattle Metro Area Average Rents as a % of Median Household Income 27 Seattle Metro Area Residential Supply 28 Seattle Metro Area Total Housing Supply as a % of Stock 29 Orange County Average Rents as a % of Median Household Income 30 Orange County Residential Supply 31 Orange County Total Housing Supply as a % of Stock Craig Zimmerman Exec. Vice President, Acquisitions Essex Skyline at MacArthur Place Resident Lounge 33 Current Acquisitions Environment •Economic Cap Rates: 4.75% - 5.5% –Cap rate compression in last 18 months –A & B Product in Essex markets –Still a good value given depressed rents –Ability to acquire below replacement cost •Current Opportunities in the market –Distressed / Opportunistic sellers –Note purchases –Placing Mezzanine debt /Preferred equity •Expected to exceed our goal of $300 million in acquisitions in 2010 34 Location: Santa Ana, CA Acquired: March 2010 Units: 349 Year Built: 2009 Price: $128 million Joint Venture Essex Skyline at MacArthur Place 35 Location: Irvine, CA Acquired: December 2009 Units: 115 Year Built: 2010 Purchase Price: $27 million Total Cost to complete: $38.8 million Axis 2300 36 Location: Campbell, CA Acquired: July 2010 Units: 264 Year Built: 1973 Price: $42.5 million The Commons 37 Location: San Jose, CA Acquired: June 2010 Units: 323 Year Built: 2001 Price: $64.1 million 101 San Fernando 38 Location: Redmond, WA Acquired: June 2010 Units: 156 Year Built: 1986 Price: $18.6 million Eagle Rim 39 Location: Los Angeles, CA Note Amount: $21 million 20% discount to par value Units: 165 Santee Court John Eudy Exec. Vice President, Development Essex Skyline at MacArthur Place Presentation Kitchen 41 Current Development Environment •Land prices (Values) down significantly from ‘07 highs, few transactions occurring…Bid/Ask spread issue on price… •Numerous re-hashed and re-marketed land opportunies at ‘07 prices back on the market….no REAL takers…. •Construction costs down 25-30% from peak levels. •Fees and entitlement extractions up, not down. •Barriers to entry still political in urban West Coast Markets…. now economic, lender and financial constraints overwhelming to most merchant builders. •Limited new development starts, there will be some starts on embedded deals, new fresh starts at current acquisition land values will be very limited due to barriers to entry. 42 Current Development Strategy •Broken projects requiring completion, buy and complete below replacement cost. •REO land purchases •Joint venture opportunities with land owners •Required stabilized yield of mid 7 to low 8 cap rate to go forward 43 Location: Seattle, WA Units: 295 Cost: $92.8 million Completion Date: June 2010 Stabilization: August 2010 Joule 44 Location: Berkeley, CA Units: 171 Cost: $63 million Completion Date: June 2010 Stabilization: September 2010 Fourth & U 45 Location: Sunnyvale, CA Units: 284 Cost: $125 million Completion Date: January 2012 Stabilization: September 2012 Tasman Place John Burkart Exec. Vice President, Asset Management Essex Skyline at MacArthur Place Putting Green 47 Redevelopment •Opportunity to capitalize on strategy of owning Class B quality assets in “A” locations •Estimated yield: 8% - 10% •Current material & labor costs at attractive lows •4 projects in various phases of redevelopment •Anticipate $23 million spend in 2010 48 BEFORE Foothill Commons Bellevue, WA (388 units) 49 AFTER Marina Cove Santa Clara, CA (292 units) 50 Resource Management •Focus on identifying opportunities to save money via saving energy/resources –Separate the theory and the lab tested initiatives from the field tested opportunities with appropriate financial returns. •Typical areas of initiative: –Water heating •Domestic •Pool –Lighting –Irrigation •Targeting 10% plus returns Michael Dance Chief Financial Officer Essex Skyline at MacArthur Place Apartment Interior 52 PROS •Facilitate external growth via private capital •Allows for higher leverage •Shared risk of ownership •Disproportionate share of upside through promoted interest •Fees for asset, property and construction management •Fosters relationships to leverage future opportunities •Broader acquisition target pool (IRR hurdle driven) CONS •Positive leverage and asset appreciation is shared (approximately 10%) •Potentially higher cost of capital •Certain decisions require partner approval •Cost of platform and administration External Growth Initiatives Joint Venture/Fund vs. Balance Sheet 53 2nd Half 2010 Sources Sources Sources Uses Uses Uses *Forward Starting Swaps - Assumes July 31 settlement liability of $70 million on $375 million notional amount **Expected Refinancing Proceeds assuming 2010 budgeted NOI on 5.25% interest rate and debt service coverage of 125% ***Available Capacity from refinancing to use for financing external growth Debt Refinancing Activity 54 *See Assumptions on following slide Constructing FFO Guidance* (at midpoint) 55 Assumptions for Constructing FFO Guidance •Same-property NOI - Includes The Grand, Belmont Station, Regency @ Encino, Woodland/Foothill Commons and Q4 rents and normalized operating expenses in Q1/Q2 ’11 •2010 Acquisitions - Eagle Rim, 101 San Fernando, The Commons •Co-investments - Essex Skyline at MacArthur Place - $80 million loan (LIBOR+285). Stabilized NOI estimated at $1.9 million per quarter in Q3 2011 (less interest expense on mortgage) •$24 million in mezzanine loans originated at the end of Q3 ’10 •Changes in interest expense as follows: 56 Principal value: $25.8 million Coupon Rate: 4.95% Interest recorded at a 10% yield as it accretes the discount on the note over the expected life of the loan. There are three probable outcomes related to the pay off of the note receivable and accounting are outlined below: Santee Court Note Receivable Accounting 57 Erik Alexander Senior Vice President, Operations Essex Skyline at MacArthur Place Bocce Ball Court 58 Orange County Job Growthvs. Vacancy Rates 59 Units: 115 Current Average Rent: $2,524 Concession: Up to 6 weeks Current % Leased: 30% 15% BMR Axis 2300 60 Units: 349 Current Average Rent: $3,162 Concession: Up to 2 months Current Occupancy: 28.7% Current % Leased: 37.1% Skyline at MacArthur Place 61 Units: 342 Current Average Rent: $1,449 1-year ago Average Rent: $1,443 Current Occupancy: 94.6% Year Built: 1984 Huntington Breakers
